Citation Nr: 0524238	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In February 2003, the Board held that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a low back disorder.

In August 2003, the Board remanded the issues remaining on 
appeal for additional development.


FINDINGS OF FACT

1.  The veteran has a chronic low back disorder that 
developed while service with low back pain and muscle spasms.

2.  The veteran's low back disorder, with its associated 
pain, loss of function, and decreased quality of life, 
resulted in psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).

2.  The criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

I. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

II. Analysis

Low Back Disorder

Service medical records reveal complaints of worsening low 
back pain, in October 1966.  The veteran reported that he 
injured himself, two years prior to his entry into service, 
during a mine cave in.  At that time, examination and x-rays 
of the lumbosacral spine revealed a normal spine.  The 
veteran's July 1968 discharge examination was silent as to 
complaints and a diagnosis of a low back disorder.  

A July 1986 statement from private physician Dr. Hopper 
revealed that the veteran had experienced a lifting injury in 
July 1986; however, the veteran had a pre-existing component 
to his low back disorder.  He stated that the veteran had a 
complex history of injury to the lower spine.  Social 
Security Administration records reveal that the veteran also 
experienced an injury to his back when lifting a window in 
April 1978. 

In September 2002, a VA primary care physician stated that he 
had been treating the veteran since 1997 for severe back 
pain.  The veteran had related to him that he had been thrown 
on a steel pin during a final field test at Ft. Dicks, in New 
Jersey.  The veteran had stated that he had experienced 
ongoing problems with his back since the incident.  The 
incident occurred during basic training, in 1966.  Dr. S. 
opined that although he had no medical documentation of the 
incident, it was his belief that such an occurrence could 
possibly be related to the veteran's current back disorder.

In May 2003, the veteran reported for a VA examination.  The 
veteran was diagnosed as having severe debilitating chronic 
low back pain.  The examiner opined that it was impossible to 
say from a medical point of view whether the veteran's 
current low back disorder was due to service; however, if the 
veteran did sustain his stated injuries then his current 
symptoms were as likely as not secondary to that injury.

In April 2004, the veteran reported for an additional VA 
examination.  The veteran was diagnosed as having paralumbar 
muscle spasm.  The examiner opined that "in light of the 
fact that he has no other significant or even mild injuries 
to his lower back from 1966 to the present, I believe that it 
is more likely than it is not likely that his current low 
back pain, discomfort, and inability to perform activities of 
daily living related to his low back pain are related to the 
low back pain and muscle spasms that developed in 1966 as 
stated in his service medical record."  

As set forth above, several VA examiners have agreed that 
there is a probability that the veteran's current low back 
disorder is related to service.  His primary care physician 
at the VA opined that it was his belief that the veteran's 
related in-service injury could possibly be related to his 
current back disorder.  The May 2003 examiner also opined 
that if the veteran did sustain his stated injuries then his 
current symptoms were as likely as not secondary to that 
injury.  Finally, the April 2004 examiner concluded that in 
the absence of other significant or mild injuries the 
veteran's current back disorder was more likely than not due 
to service.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current low back disorder is related to service.  Thus, 
service connection for a low back disorder is warranted.

Psychiatric Disorder

The veteran also seeks service connection for a psychiatric 
disorder.  The veteran claims that his current psychiatric 
disorder is the result of his low back disorder.
 
The medical evidence of record reveals that the veteran 
currently has a psychiatric disorder, manifested by 
depression.  In July 2002, a VA social worker opined that the 
reason for the veteran's depression was the two year wait 
regarding the status of his claims for service connection.  

In April 2004, the veteran reported for a VA mental disorders 
examination.  The veteran was diagnosed as having depressive 
disorder, not otherwise specified, chronic, moderate, in part 
secondary to his low back disorder.  The examiner commented 
that although the veteran would be experiencing some degree 
of emotional distress and interpersonal difficulties due to 
his narcissistic personality, it was probable that some of 
his depression was indeed secondary to his low back disorder.  
Assuming that the veteran was in as much pain as he reported, 
then some degree of depression would be secondary  to that 
pain, loss of function, and decreased quality of life.  

As set forth above, both a treatment provider and a VA 
examiner have opined that the veteran's current depression is 
related to his low back disorder.  The April 2004 examiner 
opined that some of the veteran's depression was secondary to 
his low back disorder, specifically the pain, loss of 
function, and decreased quality of life.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Rather, the evidence is deemed to be at least in relative 
equipoise as to whether the veteran's current psychiatric 
disorder is secondary to low back disorder.  Thus, service 
connection for a psychiatric disorder is warranted.






ORDER

Service connection for a low back disorder is granted.

Service connection for a psychiatric disorder is granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


